Exhibit 10.128

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS

SKINVERA LLC

6% Secured Promissory Note

 

$1,800,000    March 10, 2010

Skinvera LLC, a limited liability organized under the laws of Nevada (the
“Company”), for value received, hereby promises to pay to Senetek PLC, with an
address at 831A Latour Court, Napa, California 94558 (“Senetek” and, together
with its successors or permitted assigns, the “Holder”), the principal amount of
One Million Eight Hundred Thousand Dollars ($1,800,000), in lawful money of the
United States.

This Note has been issued pursuant to that certain Asset Purchase Agreement,
dated as of the date hereof (the “Purchase Agreement”), by and between the
Company and Senetek. Capitalized terms used herein and not otherwise defined
herein will have the respective meanings ascribed to such terms in the Purchase
Agreement.

Payment Provisions – The principal shall be equal to $1,800,000 and is due and
payable on the 7th anniversary of the date hereof. Interest shall be paid
monthly and shall begin accruing on the unpaid principal amount of the Note from
the date hereof to but excluding the date of repayment, at an interest rate of
6.0% per annum; (the “Stated Interest”); provided, however, that the Company
may, solely in its own discretion, elect to defer any interest payment due
within the next 24 months and in such case such deferred interest payment
amounts shall be added to the principal.

All agreements herein made are expressly limited so that in no event whatsoever,
whether by reason of advancement of proceeds hereof, acceleration of maturity of
the unpaid balance hereof or otherwise, shall the amount paid or agreed to be
paid to the Holder for the use of the money advanced or to be advanced hereunder
exceed the maximum rate permitted by law (the “Maximum Rate”). If, for any
circumstances whatsoever, the fulfillment of any provision of this Note or any
other agreement or instrument now or hereafter evidencing, securing or in any
way relating to the debt evidenced hereby shall involve the payment of interest
in excess of the Maximum Rate, then, ipso facto, the obligation to pay interest
hereunder shall be reduced to the Maximum Rate; and if for any circumstance
whatsoever, the Holder shall ever receive interest, the



--------------------------------------------------------------------------------

amount of which would exceed the amount collectible at the Maximum Rate, such
amount as would be excessive interest shall be applied to the reduction of the
principal balance remaining unpaid hereunder and not to the payment of interest.
This provision shall control every other provision in any and all other
agreements and instruments existing or hereafter arising between the Company and
the Holder with respect to the debt evidenced hereby.

This Note and certain of the Company’s obligations hereunder are collateralized
by a security interest in those assets purchased by the Company pursuant to an
Asset Purchase Agreement, dated as of even date herewith and pursuant to a
Collateral Pledge and Security Agreement, dated as of even date herewith (the
“Security Agreement”), by the Company, in favor of the Holder. If an Event of
Default (as defined below) shall have occurred and the principal amount of this
Note shall become due and payable, the Holder shall be entitled to exercise, in
addition to any right, power or remedy permitted in law or equity, all such
Holder’s remedies under the Security Agreement.

1. Payments. Payment shall be made by wire transfer of immediately available
funds to an account designated by the Holder or by check sent to the Holder’s
address set forth above or to such other address as the Holder may designate for
such purpose from time to time by written notice to the Company, in such coin or
currency of the United States as at the time of payment shall be legal tender
for the payment of public and private debts.

2. Events of Default.

(a) For purposes of this Note, each of the following events shall constitute an
“Event of Default” hereunder: (i) failure of the Company to pay the principal
amount or the interest amounts when due hereunder in accordance with the terms
hereof which breach is not cured within ten (10) business days after written
notice of same; (ii) the material breach of this Note, which breach is not cured
within ten (10) business days after written notice of same; (iii) the
commencement of a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to Maker or Maker’s debts under the
federal bankruptcy laws, as now constituted or hereafter amended, or under any
other bankruptcy, insolvency, or similar law now or hereafter in effect;
(iv) the commencement of an involuntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to Maker or Maker’s
debts under the federal bankruptcy laws, as now constituted or hereafter
amended, or under any other bankruptcy, insolvency or similar law now or
hereafter in effect, and such case or other proceeding shall not be vacated or
dismissed within sixty (60) days after its commencement; (v) the entry of an
order for relief by any court having jurisdiction in any involuntary bankruptcy
case filed against Maker under the federal bankruptcy laws, as now constituted
or hereafter amended; or (vi) the appointment of a receiver, trustee, liquidator
or custodian for Maker or for all or a significant portion of Maker’s assets or
affairs. Upon and after an Event of Default, at the option of Holder and upon
written notice to Maker, the principal indebtedness evidenced hereby shall at
once become due and payable and may be collected forthwith, regardless of the
maturity date.

 

2



--------------------------------------------------------------------------------

3. Miscellaneous.

(a) The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties;
provided, however, that neither party may assign any of its rights or
obligations hereunder without the prior written consent of the other, except
that the Holder may assign all or any portion of its rights hereunder to an
Affiliate of the Holder without such consent. Assignment of all or any portion
of this Note in violation of this Section 5(a) shall be null and void. Nothing
in this Note, expressed or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations, or liabilities under or by reason of this Note,
except as expressly provided in this Note.

(b) Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed delivered (i) when received,
if delivered by hand, (ii) one Business Day after being sent by nationally
recognized overnight courier service, (iii) three Business Days after being sent
by certified or registered mail, return receipt requested, or (iv) upon
confirmed transmission when sent by facsimile or other electronic transmission
if sent during normal business hours of the recipient and otherwise on the next
Business Day (provided, that any facsimile or other electronic transmission is
followed by delivery via another method permitted hereby), addressed:

 

If to the Company:    Skinvera LLC    2951 Marion Drive, Unit #21    Las Vegas,
NV 89115    Attention: Chief Executive Officer If to the Holder:    Senetek plc
   301 Central Ave, #384    Hilton Head, South Carolina 29926    Attention: John
Ryan    Tel: 842.290.8930    Fax: 843.842.7248    Email: jryan@senetek.net With
a copy to:    DLA Piper LLP    1251 Avenue of the Americas    New York, New York
10020-1104    Attention: William N. Haddad    Tel: 212.335.4998    Fax:
212.884.8498    Email: william.haddad@dlapiper.com

or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 3(b). Any notice given
by means other than as set forth above shall be deemed effective upon receipt.

 

3



--------------------------------------------------------------------------------

(c) Upon receipt of evidence satisfactory to the Company, of the loss, theft,
destruction or mutilation of this Note (and upon surrender of this Note if
mutilated), including an affidavit of the Holder thereof that this Note has been
lost, stolen, destroyed or mutilated, the Company shall execute and deliver to
the Holder a new Note of like date, tenor and denomination.

(d) No course of dealing and no delay or omission on the part of the Holder or
the Company in exercising any right or remedy shall operate as a waiver thereof
or otherwise prejudice the Holder’s or the Company’s rights, powers or remedies,
as the case may be. No right, power or remedy conferred by this Note upon the
Holder or the Company shall be exclusive of any other right, power or remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise, and all such remedies may be exercised singly or concurrently. Any
waiver must be in writing.

(e) If one or more provisions of this Note are held to be unenforceable under
applicable law, such provision shall be excluded from this Note and the balance
of this Note shall be interpreted as if such provision were so excluded and
shall be enforceable in accordance with its terms. This Note may be amended only
by a written instrument executed by the Company and the Holder hereof. Any
amendment shall be endorsed upon this Note, and all future Holders shall be
bound thereby.

(f) This Note shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to principles governing conflicts
of law.

(g) The Company irrevocably consents to the exclusive jurisdiction of any
Federal or State court located in New York, New York in connection with any
action or proceeding arising out of or relating to this Note, any document or
instrument delivered pursuant to, in connection with or simultaneously with this
Note, or a breach of this Note or any such document or instrument.

{Remainder of this page left intentionally blank. Signature page to follow.}

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed and dated
the day and year first above written.

 

SKINVERA By:    

Name: Frank Massino Title: Manager

 

5